The Honorable David Beatty State Representative Drawer 640 Lewisville, AR 71845
Dear Representative Beatty:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act ("FOIA"), which is codified at A.C.A. 25-19-101 et seq.  Specifically, you wish to know whether cooperative associations established or authorized by Arkansas law are subject to the open records and open meetings provisions of the FOIA.
Without reviewing the facts surrounding the operations of each particular cooperative association, it is impossible to definitively state whether or not all such associations are subject to the various provisions of the FOIA. It is clear, however, that those which receive no public support, directly or indirectly, are not subject to the Act.
Section 25-19-103 defines public records as those maintained by a unit of government or "any other agency wholly or partially supported by public funds or expending public funds."  Public meetings are defined in the same section as meetings of the governing body of various governmental entities as well as "organizations in the State of Arkansas . . . supported wholly or in part by public funds, or expending public funds."
If a cooperative association is supported by or expends public funds, it meets the above statutory definition of an organization subject to the FOIA. The facts unique to each situation must be reviewed in order to make a determination with respect to any particular cooperation association.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.